DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 01 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01 August 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because its length exceeds 150 words.  
Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 12 recites wherein the cast part has a fully ferritic microstructure; however, the written description does not disclose a fully ferritic microstructure.  The only paragraphs of the instant specification that discuss ferrite or ferritic are paragraphs 0041 and 0056-0058.

Claim Interpretation
Claims 2, 10, and 14-15 recite the limitation “consists essentially of”.  It is noted that the instant specification recites that “consists essentially of” has a partially closed meaning that excludes steps, features, or components that would substantially and adversely change the basic and novel properties of the alloy, and lists basic and novel properties (paragraph 0027 of the instant specification).  However, except for microstructure, the basic and novel properties are recited only in general terms (e.g. “hardness” or “wear resistance”) but do not quantify these properties such that one of ordinary skill in the art could ascertain whether a step, feature, or component substantially and adversely changes the property.  In the interest of advancing prosecution, the disputed limitation will be considered equivalent to “comprising” except any step, feature, or component that would substantially and adversely change the recited microstructure of about 50-80 volume percent intradendritic martensite and about 20-50 volume percent interdendritic eutectoid phases as recited in paragraph 0027 of the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mesquita et al. (US Pat. No. 8,168,009, previously cited).
Claim 1: Mesquita teaches an alloy that has the following composition:
0.5-2.0 mass% C (Col. 3, line 26)
Maximum 2.0% Mn (Col. 4, lines 17-18)
Maximum 1.0% Si (Col. 3, lines 51-57)
1.0-10.0% Cr (Col. 3, line 27)
Maximum 2.0% Ni (Col. 4, lines 19-20)
0.5-3.5% V (Col. 3, lines 37-42)
7.0-14.0% of Weq, where Weq = W + 2Mo (Col. 3, lines 28-30) and an example M2 alloy has 6% Mo and 5% W (Col. 5, lines 1-4)
1.0-10.0% Co (Col. 3, lines 64-65)
Maximum 0.030% N (Col. 4, lines 7-8)
Maximum 1.0% Al (Col. 3, lines 51-57)
Maximum 2.0% Cu (Col. 4, lines 21-22)
Maximum 0.20% S (Col. 4, lines 25-26)
Maximum 0.10% P (Col. 4, lines 23-24)
0.5-3.5% Nb, where Nb can be either partially or total substituted by Zr, Ti, and Ta (i.e. 0.5-3.5% of Nb+Ta+Ti+Zr would have been obvious to one of ordinary skill in the art based on Nb being partially substituted by these elements) (Col. 3, lines 31-36)
And a balance being iron and impurities (i.e. about 48.67-89.5% Fe, calculated as 100% minus the upper ranges and lower ranges of the elements listed above; i.e. the alloy is an iron-based alloy).
Each of these ranges overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Mesquita is silent regarding the amount of boron and therefore the content is considered to be about 0%, which overlaps the claimed range.  See MPEP § 2144.05.  
While not reciting a singular example of the instantly claimed iron-based alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date as a conventionally known composition known to afford an iron-based alloy since the ranges for each element as claimed overlaps the ranges disclosed by Mesquita, and one would have had a reasonable expectation of success.
Claim 8: Mesquita teaches the dependence of hardness on tempering temperature, where the hardness of each of the samples shown have a hardness greater than 61 HRC (i.e. >61 Rockwell C) when tempered at temperatures of 450-600 °C (Fig. 7a), which overlaps the claimed range.  See MPEP § 2144.05.  Since the hardness overlaps the instantly claimed range, the alloy is considered to have aluminum nitride and copper precipitates in amounts sufficient to provide the claimed hardness when the alloy is in a hardened and tempered condition.

Claims 2-5, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mesquita et al. (US Pat. No. 8,168,009, previously cited) as applied to claim 1 above, and further in view of Qiao et al. (US Pat. No. 6,702,905, previously cited).
Claim 2: The teachings of Mesquita regarding claim 1 are outlined above.  Mesquita teaches a hard alloy to be used in cutting and machining tools requiring wear and tear resistance, hot resistance, and toughness (Col. 1, lines 1-39).  The alloy that has a composition overlapping the instantly claimed composition as outlined above regarding claim 1.  See MPEP § 2144.05.  Cerium is noted to be taught by Mesquita, but alternatively rare earth elements such as Hf may be used (i.e. Hf is recited in the instant claims) (Col. 4, lines 9-12 and Col. 6, lines 48-56).  Mesquita specifies that the alloy can be produced with no addition of cerium (Col. 14, lines 25-29).  No elements other than those recited in the instant claims are taught by Mesquita to be required (i.e. the composition is also considered to consist essentially of the instantly claimed composition).  The sum of nickel and cobalt is about 1.0-12.0% based on a maximum of 2.0% Ni (i.e. about 0-2.0%) (Col. 4, lines 19-20) and 1.0-10.0% Co (Col. 3, lines 64-65) (calculated by adding the lower limits and upper limits).  This sum overlaps the instantly claimed range.  See MPEP § 2144.05.  The composition taught by Mesquita as outlined above regarding claim 1 also overlaps the ranges for each of the elements of instant claim 2 except that Mesquita is silent regarding the addition of boron.
In a related field of endeavor, Qiao teaches a high temperature, corrosion and wear resistant iron-based alloy and teaches that such alloy can be used in valve seat inserts such as for diesel engines (Col. 1, lines 6-26).  Qiao teaches that boron has very low solubility in iron but can be used to achieve a high level of hot hardness by strengthening the steel through solid solution hardening and precipitation hardening, wherein the boron content is preferably 0.005-0.5 wt% (Col. 4, lines 30-52).  This range for boron overlaps the instantly claimed range.  See MPEP § 2144.05.
As both Mesquita and Qiao both teach an iron-based alloy with wear resistance and high temperature/hot resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the alloy of Mesquita by including 0.005-0.5% B as taught by Qiao because boron is a conventionally known additive to steel compositions for achieving a high level of hot hardness, and one would have had a reasonable expectation of success.
Claim 3: The ranges recited in claim 3 overlap the ranges of Qiao-modified Mesquita outlined above regarding claim 2.  The sum of nickel and cobalt of the Qiao-modified Mesquita composition is about 1.0-12.0% based on a maximum of 2.0% Ni (i.e. about 0-2.0%) (Mesquita, Col. 4, lines 19-20) and 1.0-10.0% Co (Mesquita, Col. 3, lines 64-65) (calculated by adding the lower limits and upper limits).  This sum overlaps the instantly claimed range.  See MPEP § 2144.05.
Claims 4-5: The ranges recited in claim 4 overlap the ranges of Qiao-modified Mesquita outlined above regarding claim 2.  The sum of cobalt, tungsten, molybdenum, and chromium is about 9.0-34.0%, or alternatively about 13-31%, based on 1.0-10.0% Co (Mesquita, Col. 3, lines 64-65), 7.0-14.0% of Weq (i.e. Weq = W + 2Mo; Mesquita, Col. 3, lines 28-30; or alternatively about 6% Mo and 5% W from example M2 as taught by Mesquita, Col. 5, lines 1-4), and 1.0-10.0% Cr (Mesquita, Col. 3, line 27), calculated by adding the lower limits and upper limits.  These ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
Claim 10: The ranges recited in claim 10 overlap the ranges of Qiao-modified Mesquita outlined above regarding claim 2 and meet the limitation of “consisting essentially of” as outlined above regarding claim 2.  See MPEP § 2144.05.
Claim 11: Mesquita teaches a hard alloy to be used in cutting and machining tools requiring wear and tear resistance, hot resistance, and toughness (Col. 1, lines 1-39).  Qiao teaches a high temperature, corrosion and wear resistant iron-based alloy and teaches that such alloy can be used in valve seat inserts such as for use in diesel engines (i.e. internal combustion engines) (Col. 1, lines 6-26).  As both Mesquita and Qiao teach an iron-based alloy with wear resistance and high temperature resistance, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the alloy of Qiao-modified Mesquita for a valve seat insert as Qiao teaches iron-based alloy with wear resistance and high temperature resistance to be suitable for such use, and one would have had a reasonable expectation of success. 
Claim 13: As outlined above regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the alloy of Qiao-modified Mesquita for a valve seat insert as Qiao teaches iron-based alloy with wear resistance and high temperature resistance to be suitable for such use.  The composition recited in instant claim 13 overlaps the composition of Qiao-modified Mesquita outlined above regarding claim 2.  See MPEP § 2144.05.
Claims 14-15: The compositions recited in instant claims 14-15 overlap the composition of Qiao-modified Mesquita outlined above regarding claim 2.  See MPEP § 2144.05.

Allowable Subject Matter
Claims 6-7, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are the disclosures of Mesquita and of Qiao as outlined above.  These references render the instantly claimed alloy compositions and use as a valve seat insert as being obvious to one of ordinary skill in the art.  However, neither reference discloses the claimed microstructures and do not disclose sufficient details to compare the process of making the alloy and valve seat insert to determine if the microstructures are necessarily present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batazzi et al. (WO 2012/121630) discloses a low-alloy steel with a microstructure of tempered martensite and an open eutectic network for improved fire crack resistance (i.e. high temperature resistance) and high wear resistance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784